Borden, J.,
concurring in part and dissenting in part. I concur in the majority opinion, particularly in its conclusion that the trial court improperly admitted exhibit 00 into evidence. I disagree, however, with the majority’s ultimate disposition of that exhibit.
My sole disagreement with the majority opinion is with its conclusion “that on retrial the plaintiff may be able to provide sufficient testimony to demonstrate that exhibit 00 satisfies the requirements set forth in [General Statutes] § 52-180,” the business entry statute. In my view, that exhibit is so clearly outside the confines of a true business entry that, in the interests of judicial economy, we should not waste the trial court’s time and energy in ruling on its admissibility on the retrial. I reach this conclusion on the basis of two independent reasons: (1) the document does not comply with the fundamental business entry requirement “that it was made at the time of the act described in the report, or within a reasonable time thereafter”; Emhart Industries, Inc. v. Amalgamated Local Union 376, U.A.W., 190 Conn. 371, 384, 461 A.2d 422 (1983); and (2) on its face, the document so manifestly demonstrates that it was prepared in anticipation of litigation that it would be an abuse of discretion for the trial court to admit it.
*807The exhibit in question consists of ninety pages of analysis of the defendant’s delay claim, plus approximately seventy pages of the component parts of the delay claim that the exhibit purports to analyze. The exhibit is dated February 5,1987, and purports to submit the delay claim to four “Analysis Levels,” which in turn purport to provide a “Correction of Claim For Flaws” and “Adjustment of Claim For Overstated Charges.”
In the language of the cover letter and introduction to the exhibit: “Analysis Level No. 1 simply removes flaws from the claim. These flaws consist of duplication of charges, items that do not warrant inclusion in the claim, and incorrectly computed charges. It is emphasized that this Analysis Level does not go to the merit of any portion of the claim. These corrections amount to more than $2,000,000.00. If settlement negotiations occur in the future, the beginning point of such negotiations should commence at a claim value of $3,360,230.00, rather than the amount submitted by O & G Industries.
“Analysis Level No. 2 takes the position that O & G Industries is responsible for 6 months of the 18.5 month late delivery of the project. As such, the assessed value of Analysis Level No. 1 is reduced by applying a factor equal to 12.5/18.5.
“Analysis Level No. 3 reviews the merit of each component of the claim and adjusts it accordingly.
“Analysis Level No. 4 reduces the assessed value of Analysis Level No. 3 by applying a factor equal to 12.5/18.5.” (Emphasis added.)
The report continues in the following vein: “Some [of the subcontractors’ claims] are completely lacking in supporting documentation .... Others make outlandish claims as illustrated by the Westinghouse claim *808for $23,537.00 in anticipation of repairs to the escalator, which no one knows at this time will ever be required.” In the portion of the report entitled “Method of Analysis,” it states: “This analysis of the claim without benefit of an ‘as built’ CPM,1 complies with your request for comments on the basis of a thorough review of the material submitted by O & G. The intent being that the comments emerging from such a review, may suffice as a basis to conclude a mutually acceptable settlement with O&G regarding the delay claim, thereby precluding the need to undertake a costly and time consuming ‘as built’ CPM. ” (Emphasis added.) The foregoing are just some of the indications of the nature of the document at issue.
When the plaintiff offered the document into evidence, the defendant objected on the basis, inter alia, that “[i]t isn’t a business entry in the sense that even if someone would vow that it was kept in the regular course of business, it is not a recordation of facts. ” (Emphasis added.) The plaintiff responded, inter alia, that it was “offering it to show the analysis of the delay claim . . . .” (Emphasis added.)
In order for a document to be admissible as a business entry, it must have been “made at the time of the act described in the report, or a reasonable time thereafter. ” Emhart Industries, Inc. v. Amalgamated Local Union 376, U.A.W., supra. The “act” referred to is not the claim of a party, which in this case was submitted some time in 1986, but the conduct or events that give rise to that claim. The “act described in the report” is what happens in the field, so to speak, that may have been recorded by someone in the regular course of business. It is the contemporaneous nature of the record*809ing, together with its regularity, that gives a business entry its indicia of reliability and thus its admissibility. See Hutchinson v. Plante, 175 Conn. 1, 4, 392 A.2d 488 (1978). This document describes, not the conduct of any person or party, or any events that may have occurred in the course of the project, but the written claim of the defendant arising out of that conduct or events.
In this case, that conduct and those events occurred between August 25,1983, when the defendant entered into its subcontract with the plaintiff, and April 15, 1985, when the defendant ceased work. Exhibit 00 is dated February, 1987, nearly two years later. It simply is not a substantially contemporaneous recording of any acts or events. It is simply an analysis of the written claim of the defendant arising out of those events made two to four years after they occurred.
Furthermore, it is manifestly clear to me that the document was prepared for purposes of litigation. That is clear from its stated intent of offering an analysis of the defendant’s claim for purposes of settlement, and its stated values for the starting point of settlement negotiations. Delay claims are as indigenous to the construction industry as malpractice claims are to the medical profession, or product liability claims are to the consumer products industry. In my view, this document is no more a business entry than an analysis, by an insurer’s claims adjuster or by an expert hired by the insurer, of a medical malpractice or product liability claim submitted by a potential claimant. Although a trial court has discretion to decide whether a document has been prepared for litigation purposes, this document is so clearly inadmissible under that exclusion to the business entry exception to the hearsay rule that I would save the trial court’s time by stating so now.
I therefore concur in part and dissent in part.

 A CPM is, apparently, a “critical path method” that compares the schedule of how the project was actually built to the original schedule in the contract documents.